—Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Vaughn, J.), rendered April 16, 1992, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s claim regarding the sufficiency of the plea allocution has not been preserved for appellate review as a result of his failure to move to withdraw the plea (see, People v Pellegrino, 60 NY2d 636).
In any event, the court properly adjudicated the defendant to be in violation of probation based upon his admission (see, CPL 410.70; People v Smith, 146 AD2d 656). Notably, an *629admission to a violation of probation does not require a waiver of the full panoply of constitutional rights that are waived by reason of a guilty plea to a criminal offense (People v Lombardo, 108 AD2d 873). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.